Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 24 March 2021. Claims 1-16 remain pending and presently under consideration in this application. 
Response to Amendment
The rejection of each of claims 1, 2, 8, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 

Applicants have amended the base independent claim as follows, requiring that the claimed liquid-crystalline medium also comprise:
at least one or more compounds of formula IV-1 and/or IV-2:
    PNG
    media_image1.png
    75
    387
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    77
    358
    media_image2.png
    Greyscale
, and
-	a compound of formula II-2: 
    PNG
    media_image3.png
    140
    714
    media_image3.png
    Greyscale
 thus 

Applicants have amended independent claim 15 to limit the substituent XS therein the thiophene compound of formula T to -F, -CF3 or -OCF3. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is rejected as being vague and indefinite when it recites “further comprising one or more compounds of formulae II and/or III” (emphasis added); the scope of the protection sought is not clear in view of the amendment to claim 1, which now requires at least one or more compounds of formula II-2. Claim 4 fails to 

Claim 5 is rejected as being vague and indefinite when it recites “further comprising one or more compounds of formulae IV and/or V” (emphasis added); the scope of the protection sought is not clear in view of the amendment to claim 1, which now requires at least one or more compounds of formula IV-1 and/or IV-2. Claim 5 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 (essentially) recites the broad recitation “at least one compound of formula IV”, and amended claim 1 (essentially) recites “at least one compound of formulae IV-1 and/or 

Response to Arguments
Applicant’s arguments filed 24 March 2021 with respect to the rejection of claims under 35 U.S.C. 103 over Wittek et al. (‘261), as set forth in the previous office action on the merits, have been fully considered and are persuasive.  The aforementioned rejection has been withdrawn. 

Allowable Subject Matter
The thiophene compound of the present formula T is distinguished from that of the prior art by the substituent XS therein. 
Claims 1-3 and 7-16 are allowed.
Claims 4-6 would be allowable if claims 4 and 5 were rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722